FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 AURELIO RIVERA REYES,                            No. 07-70551

               Petitioner,                        Agency No. A096-349-786

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Aurelio Rivera Reyes, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
for abuse of discretion the denial of motions to reopen and reconsider.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for

review.

        The BIA did not abuse its discretion in denying Rivera Reyes’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s November 14, 2006, order. See 8 C.F.R. § 1003.2(b)(1).

        The BIA did not abuse its discretion in denying Rivera Reyes’ motion to

reopen because Rivera Reyes’ statements in his motion were not supported by an

affidavit or other evidentiary material. See 8 C.F.R. § 1003.2(c)(1); Patel v. INS,

741 F.2d 1134, 1137 (9th Cir. 1984) (“[I]n the context of a motion to reopen, the

BIA is not required to consider allegations unsupported by affidavits or other

evidentiary material.”).

        We do not consider the documents attached to Rivera Reyes’ opening brief

as they are not a part of the administrative record. See 8 U.S.C. § 1252(b)(4)(A)

(“the court of appeals shall decide the petition only on the administrative record on

which the order of removal is based”).

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                      07-70551